Citation Nr: 0929196	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-06 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chronic 
low back disability, spondylosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern




INTRODUCTION

The Veteran served on active duty from March 1956 to January 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, reopened the previously 
denied claim of entitlement to service connection for a 
chronic low back disability, spondylosis of the lumbar spine, 
but denied the reopened claim on its merits.    

Before addressing the merits of this case, the Board must 
first address whether the Veteran has presented a new claim 
to VA or whether the claim is to reopen.  In that regard, it 
is noted that a change in diagnosis or specificity of the 
claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for a chronic low back disability, spondylosis of 
the lumbar spine is accompanied by a private treatment record 
diagnosing the Veteran with advanced spondylosis.  Despite 
the diagnosis, the Veteran continues to assert that his 
claimed disability is attributable to his active military 
service.  Since the current claim is not based on a different 
factual base than when the issue was last decided on the 
merits, new and material evidence is necessary to reopen the 
claim.  Id. 


FINDINGS OF FACT

1.  In a March 1985 rating decision, service connection for 
residuals of low back strain was denied.  The Veteran 
submitted a timely notice of disagreement, but did not 
perfect his appeal with the submission of a timely 
substantive appeal after the RO issued a Statement of the 
Case in April 1985; the March 1985 decision became final.

2.  In an unappealed June 2004 rating decision, the RO denied 
a claim of service connection for residuals of low back 
strain because the Veteran did not submit new and material 
evidence to reopen the previously denied claim.

3.  The evidence received since the June 2004 rating decision 
was not previously of record, and raises a reasonable 
possibility of substantiating the claim of service connection 
for a chronic low back disability, spondylosis of the lumbar 
spine.

4.  The Veteran's current low back disability of spondylosis 
of the lumbar spine is not of service origin service as 
treatment records indicate isolated treatment for a low back 
strain in 1958, with a normal separation examination; the 
post-service records do not document a chronic low back 
disability, spondylosis of the lumbar spine, until several 
decades after discharge and no competent medical evidence 
causally relates the current back disability to active 
service.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied reopening the 
claim of entitlement to service connection for a chronic low 
back disability, spondylosis of the lumbar spine, is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.302(b), 20.1103 (2008).

2.  The evidence received since the June 2004 rating 
decision, which denied reopening the claim of entitlement to 
service connection for a chronic low back disability, 
spondylosis of the lumbar spine, is new and material, and the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).
 
3.  The criteria for entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded.  
Id. at 486.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the basis for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.
Here, the Veteran was sent a notice letter in December 2006, 
before the adverse decision on appeal, that provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the letter 
informed the Veteran of the criteria for new and material 
evidence and identified the basis for the prior final denial.  
The letter also explained how VA determines disability 
ratings and effective dates.  

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, 
an examination may be afforded only if the previously denied 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).

The Veteran was afforded a formal VA examination in April 
2007.  The VA examiner reviewed the Veteran's claims file and 
rendered a medical opinion.  The Board finds that the opinion 
is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The claims file contains the Veteran's service treatment 
records, post-service private treatment records, and 
statements from the Veteran, two fellow servicemen, and his 
representative.  The Board has carefully reviewed the 
statements and concludes that no available outstanding 
evidence has been identified.  Although the Veteran indicated 
that he received post-service private medical treatment, 
specifically Chinese acupuncture during the 1970s, according 
to the Veteran's February 2007 statement, the facility no 
longer exists and the doctors who treated him have since 
died.  Accordingly, further development with respect to 
attempting to obtain records from that facility would likely 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Decision

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), when a claim is disallowed 
by the RO, it may not thereafter be reopened and allowed, and 
no claim based upon the same factual basis shall be 
considered.  The exception to this rule is described under 38 
U.S.C.A. § 5108, which provides that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the [Board] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a final decision has been issued, absent the submission 
of new and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the initial claim of service connection in 
1985, the RO determined that the Veteran did not have any 
chronic residuals as a result of the 1958 parachute injury, 
despite a showing of back spasms for three days at the time 
of the injury.  

At the time of the June 2004 rating decision, which 
determined that new and material evidence had not been 
submitted to reopen the claim of residuals for a low back 
strain, the pertinent evidence of record consisted of the 
Veteran's formal claim for compensation, his service 
treatment records, and a Physical and Mental Status on 
Release from Active Duty report, dated January 1959. 

In the June 2004 rating decision, the RO determined that the 
evidence submitted by the Veteran, which was the January 1959 
Physical and Mental Status on Release from Active Duty report 
was previously of record and therefore, cumulative.  The RO 
acknowledged that service treatment records reflected 
treatment for a back disorder in April 1958, but the evidence 
of record did not show a current back disability.  As such, 
the RO concluded that because the Veteran failed to submit 
new and material evidence, his claim for service connection 
for residuals of a low back strain was not successfully 
reopened.  The Veteran was notified of the denial in June 
2004, including his appeal rights, and he did not appeal the 
decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

Although the RO appears to have reopened the claim in the 
July 2007 rating on appeal, the Board is required to address 
the issue of reopening despite the RO's denial of service 
connection on the merits.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (1996).

The evidence added to the record since the last final denial 
in June 2004 includes VA and private treatment records, as 
well as statements from the Veteran and two fellow 
servicemen.  Such evidence demonstrates a current low back 
disability.  Moreover, the Veteran's statements tend to 
indicate a continuity of low back symptomatology, as well as 
some treatment throughout the years beginning in the 1970s.  

The above evidence is new in that it was not previously 
before agency decisionmakers.  Moreover, as it addresses 
current disability and continuity of symptomatology, it 
relates to unestablished facts necessary to substantiate the 
claim.  Accordingly, the requirements under 38 C.F.R. 
§ 3.156(a) are found to be met and the application to reopen 
the claim is granted.  

B.  Service Connection 

As stated previously, the Veteran is claiming entitlement to 
service connection for a chronic low back disability, 
spondylosis of the lumbar spine.  Specifically, he contends 
that service connection is warranted as a result of a back 
injury that he sustained from a parachute jump during his 
military service in 1958.

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in this 
case.  Under 38 C.F.R. § 3.309(a), spondylosis is regarded as 
a chronic disease.  However, in order for the presumption to 
apply, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any clinical manifestations of 
degenerative arthritis of the back within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2008).  Further, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303(d) (2008).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As stated above, the Veteran indicated in his February 2007 
statement that upon release from service, he sought private 
medical treatment for his back beginning in the 1970s, though 
he explained that the Chinese acupuncture treatment providers 
had since passed away.  Since then, the Veteran noted that he 
used prescription Motrin for relief.  

A review of the service treatment records reveals that in 
April 1958 the Veteran was diagnosed with a low back strain 
due to an authorized parachute jump.  It was also noted that 
when the Veteran hit the ground, he sustained a wrench to his 
back then fell on his right knee.  Upon examination at the 
time of admission to the field hospital, the Veteran had very 
minimal lumbosacral muscle spasm which disappeared 
approximately 3 days later.  A week after the injury, the 
Veteran had neither pain nor spasm in his back and had full 
range of motion.  The December 1958 separation examination, 
as well as the October 1961 repeat examination for the Army 
National Guard, was negative for any spine or musculoskeletal 
abnormalities.

Following separation from active service, post-service 
treatment records show that since 2006, the Veteran has been 
diagnosed with advanced spondylosis.  The August 2006 private 
treatment record revealed the Veteran's diagnosis but did not 
address the etiology of the disability nor mention that the 
Veteran reported the disease due to a parachute jump while in 
military service.

Again, the first documented post-service diagnosis for a back 
disability is shown almost 50 years following discharge.  
Thus, the in-service back strain is found to have been acute 
and transitory, and not representative of a chronic 
disability.  Again, objective findings were normal at the 
Veteran's separation examination and there is no documented 
post-service treatment until 2006.  In this regard, evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In 
this case, then, he is competent to report that he has had 
ongoing treatment for his back since discharge.  

To the extent that the Veteran claims to have had continuous 
symptoms over the past 50 years, the absence of any treatment 
records until very recently is found to hold more probative 
value than his current recollection as to his experiences in 
the distant past.  Moreover, even assuming that he did seek 
Chinese acupuncture treatment and used prescription 
medication for pain relief since discharge, this does not 
establish sufficient demonstration of a chronic disability.  
For example, from the Veteran's February 2007 statement, he 
appears to indicate that he received the acupuncture 
treatment during the 1970s, which suggests that whatever 
symptoms he had in 1958 resolved and there was no further 
disability until at least 1970, many years following 
discharge.  

Based on the above, continuity of symptoms from 1958 onward 
is not established here, either by the medical evidence or by 
the Veteran's statements.  Furthermore, no competent evidence 
causally relates a current back disability to active service.  
In fact, a VA examiner in April 2007 reached the opposite 
conclusion.  The VA examiner stated that the Veteran's "low 
back pain is less than likely caused by his parachute jump 
injury in 1958."  In so finding, the examiner relied on the 
Veteran's service treatment records that revealed the Veteran 
was discharged from active service with a normal spine 
examination, as well as a repeat examination performed for 
the Army National Guard in October 1961.  The examiner also 
noted that the Veteran has aged considerably since the 1958 
injury and radiographic findings do not suggest evidence of 
fracture or disc space narrowing consistent with a 
significant past trauma.  The spine radiographs were 
consistent with the normal aging process.  As the opinion was 
offered following a review of the claims file and after an 
objective examination, it is found to be highly probative.  
Again, no other competent evidence of record refutes that 
opinion.

The Veteran's sincere belief that his chronic low back 
disability, spondylosis of the lumbar spine, is etiologically 
related to service is acknowledged.  Additionally, the Board 
acknowledges the Veteran's submission of a photograph that 
documented General Westmoreland's visit to the Veteran's 
bedside and the Associated Press article that addressed the 
increasing numbers of United States Veterans with 
disabilities.  The two fellow servicemen's statements noting 
the Veteran's back injury as a result of a parachute jump in 
1958 have also been considered.  However, the question of 
etiology involves complex medical issues which neither the 
Veteran nor his two fellow servicemen, as laypersons, are not 
competent to address.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, there is no support for a grant of service connection 
for a chronic low back disability, spondylosis of the lumbar 
spine.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a chronic low back disability, spondylosis of 
the lumbar spine, is granted.

Entitlement to service connection for a chronic low back 
disability, spondylosis of the lumbar spine, is denied.





____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


